Quillian, Presiding Judge.
Moses Askew appeals his conviction for unlawful possession of a sawed-off shotgun in violation of the Criminal Code of Georgia (Code Ann. § 26-9911a; Ga. L. 1968, pp. 983, 984). He enumerates as error the general grounds. His co-accused testified that defendant was the owner and in possession of the prohibited weapon. His testimony was corroborated by the circumstances. Turner v. State, 235 Ga. 826, 827 (221 SE2d 590). The sufficiency of corroboration is for the jury. Jackson v. State, 236 Ga. 895 (3) (225 SE2d 908). We find the evidence sufficient to affirm the finding of guilty of the jury. Evans v. State, 139 Ga. App. 607 (3) (229 SE2d 88); Green v. State, 139 Ga. App. 652 (1) (229 SE2d 129).

Judgment affirmed.


Stolz and Shulman, JJ., concur.